Citation Nr: 9931488	
Decision Date: 11/05/99    Archive Date: 11/17/99

DOCKET NO.  99-03 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
residuals of an injury to the left forearm and elbow with 
tendonitis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


REMAND

The veteran had active duty from July 1968 to March 1970.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Cheyenne, 
Wyoming, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran contends that the symptoms resulting from his 
service connected left arm disability have increased in 
severity to such an extent as to merit a higher evaluation.  
He notes the recent development of carpal tunnel syndrome, 
and believes that this is at least in part the result of his 
service connected left elbow disability. 

The veteran and his representative have argued that the 
neurological problems of the left arm experienced by the 
veteran over the past few years should be included in the 
evaluation of his service connected disability.  The record 
indicates that the veteran's disability has been evaluated by 
analogy to the rating code for impairment of the ulna.  
38 C.F.R. §§ 4.20, 4.71a, Code 5211 (1999).  The veteran's 
neurological complaints have not been included in the 
evaluation of his disability.  

The veteran was afforded a VA examination in conjunction with 
his current claim in November 1997.  The claims folder was 
not available at the time of this examination.  While the 
diagnoses included hypesthesias of the left forearm and 
elbow, the examiner noted that the carpal tunnel symptoms 
were not currently for consideration, and did not include an 
opinion as to their etiology.  However, at January 1999 
private examination conducted at the request of the veteran's 
employer, the Department of Labor, the diagnosis was carpal 
tunnel syndrome on the left.  The examiner noted that the 
veteran had some pre-existing problems with the left upper 
extremity that appeared to date back to service, and opined 
that his current occupation as a welder had undoubtedly 
exacerbated his problem.  

The veteran and his representative have raised the issue of 
entitlement to service connection for carpal tunnel syndrome 
of the left arm.  At this juncture, the Board notes that 
secondary service connection may be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  The 
issue of service connection for carpal tunnel syndrome has 
not been addressed by the RO.  The VA has a duty to address 
all issues raised during the course of an appeal.  Martin v. 
Derwinski, 1 Vet. App. 411, 413 (1991).  In addition, issues 
which are inextricably intertwined must be considered 
together.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

The VA has a duty to assist the veteran in the development of 
all facts pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991).  This includes affording the veteran adequate medical 
examinations.  Therefore, in view of the findings of the most 
recent examinations of the veteran's left elbow disability, 
and in view of the additional issue raised by the veteran 
which is inextricably intertwined with the issue currently on 
appeal, the Board finds that in order to insure the VA has 
met its duty to assist the veteran in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his left arm 
disability, including carpal tunnel 
syndrome, since January 1999.  After 
securing the necessary release, the RO 
should obtain these records and associate 
them with the claims folder. 

2.  An appropriate official at the RO 
should contact the Department of Labor to 
obtain any records regarding the 
veteran's claim of on the job disability, 
pursuant to the provisions of 38 U.S.C.A. 
§ 5106 (West 1991).  Any medical records 
relied upon in the determination should 
be obtained and associated with the 
claims folder.  

3.  The veteran should be afforded VA 
muscle and neurology examinations to 
determine the current severity of his 
service connected left arm disability, as 
well as the nature and etiology of his 
carpal tunnel syndrome.  All indicated 
tests and studies should be conducted.  
The examiner should note any additional 
disability resulting from pain, weakness, 
excess fatigability, or incoordination 
due to the service connected disability.  
The claims folder should be made 
available to the examiner for review 
before the examination.  After the 
completion of the examination and the 
study of the medical evidence contained 
in the claims folder, the examiner should 
attempt to express the following 
opinions:  1) Does the veteran currently 
have carpal tunnel syndrome of the left 
arm?  2) If the veteran does have carpal 
tunnel syndrome of the left arm, is it 
more likely, less likely or as likely as 
not that this disability has developed 
due to his service connected left arm 
disability?  3) If the carpal tunnel 
syndrome has developed independently of 
the service connected left arm 
disability, is it more likely, less 
likely or as likely as not that the 
carpal tunnel syndrome has been 
aggravated by the veteran's service 
connected left arm disability?  If so, 
please identify the additional disability 
that can be attributed to the service-
connected disability.  The reasons for 
these opinions and the medical evidence 
relied on to reach them should be noted.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  The issue of entitlement to 
service connection for carpal tunnel 
syndrome of the left arm should be 
adjudicated, both on a direct and a 
secondary basis.  Thereafter, if any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


